UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6685


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

AL MALIK SHARIEF KAREEM WRIGHT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (7:92-cr-00408-GRA-1)


Submitted:    October 31, 2008              Decided:   November 14, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Al Malik Sharief Kareem Wright, Appellant Pro Se. David Calhoun
Stephens, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Al   Malik    Wright     appeals    from    the    district     court’s

orders denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006), and denying reconsideration.                          We

have     reviewed   the     record    and      find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Wright, No. 7:92-cr-00408-GRA-1 (D.S.C.

Mar. 17 & Apr. 1, 2008).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court    and   argument        would   not    aid   the

decisional process.

                                                                           AFFIRMED




                                        2